Citation Nr: 1206626	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for carcinoma of the prostate in remission, status post external radiation and brachytherapy, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1975.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.   

The Board notes that the RO issued a March 2010 rating decision in which it granted entitlement to a total disability evaluation due to individual unemployability (TDIU) effective September 30, 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board notes that the Veteran's carcinoma of the prostate in remission, status post external radiation and brachytherapy has been rated under Diagnostic Code 7528, governing malignant neoplasms of the genitourinary system.  The Veteran's representative acknowledged in an August 2010 statement that in order to obtain a higher evaluation than the current 60 percent rating, the Veteran's carcinoma of the prostate must be active.  Consequently, it would appear that the representative is arguing that the Veteran's cancer is active once again.  The Veteran also stated in a June 2010 substantive appeal (VA Form 9) that his "situation" is worsening.  

Additionally, the Veteran's representative argued in its January 2012 Brief that the Veteran's brachytherapy is essentially continued radiation therapy, and that pursuant to 38  C.F.R. § 4.115b, a mandatory examination will follow six months after cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  At the Veteran's December 2009 VA examination, the Veteran reported that his most recent cancer treatment was seed implantation in January 2001.

The Veteran's representative appears to be arguing that the Veteran's cancer is once again active and/or that he has had a therapeutic procedure warranting a follow up examination.  The Board notes that the most recent treatment reports in the claims file are dated September 2009.  

The Board finds that the RO should obtain any and all treatment reports that have been generated since September 2009 for the purpose of determining whether or not the Veteran's cancer is active and whether or not he has undergone a therapeutic procedure since September 2009.  If a VA examination is necessary to determine the answers to these questions, the RO should schedule the Veteran for one.

The Board regrets having to remand a claim that has been advanced on the docket.  However, there is insufficient evidence to grant or deny the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain any and all treatment records generated since September 2009 for the purpose of determining:

(a) whether the Veteran's prostate cancer is active; and 

(b) whether the Veteran has undergone surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure that would require a follow-up examination.

2.  If the answers to (a) and (b) cannot be determined from the treatment records, the RO should schedule the Veteran for a VA examination and the examiner should comment on the status of the Veteran's cancer and treatment.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




